UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 5, 2013 Tutor Perini Corporation (Exact name of registrant as specified in its charter) Massachusetts 1-6314 04-1717070 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 15901 Olden Street, Sylmar, California 91342-1093 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (818) 362-8391 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Departure of Anthony R. Coscia as a Director On April 5, 2012, Anthony R. Coscia, a present member of the Board of Directors (the “Board”) of Tutor Perini Corporation (the “Company”), notified the Company that he will not stand for re-election at the Company’s next annual meeting of stockholders.Mr. Coscia serves as a member of the Company’s Compensation Committee.Mr. Coscia’s determination not to stand for re-election is not the result of any disagreement with the Company relating to its operations, policies or practices or with its Board or management. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tutor Perini Corporation Dated: April 10, 2013 By: /s/Michael J. Kershaw Michael J. Kershaw Executive Vice President and Chief Financial Officer
